DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of claims 36, 42-45, and 52 under 35 U.S.C. 103 and 102(a)(1) is withdrawn in view of applicants’ amendment of claim 36.

	Election/Restrictions
Claims 36, 38-40, 42-47 and 52 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 41, 48-51 and 53-55, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A somatostatin prodrug comprising a lipophilic carbamate derivative of a somatostatin peptide wherein the lipophilic carbamate has the formula recited in claim 36 is novel and non-obvious.
The closest prior art is US 6943145 (hereinafter “the ‘145 patent”).
‘145 teaches conjugating peptides such as somatostatin, to lipophilic moieties such as cholesterol (abstract, col. 14, line 28-32). ‘145 further teaches the moiety is linked to the lysine of the octreotide (see structure below to see the COO2R moiety and that the R is a primary alkyl and shows the moiety linked to the N of the lysine residue) (col. 49 and 50).
‘145 does not teach the instant moieties (oxycarbonyl or hexyloxycarbonyl moieties) or the instant lipophilic carbamate moieties coupled to somatostatin and does not teach more than one coupling of somatostatin with the instant lipophilic carbamate moieties.
With regards to the withdrawn claims 53 and 54, the art supports the notion that somatostatin expression is connected to diseases as varied as metabolic diseases, endocrine diseases cancer and angiogenesis (See Porras et al. (Int J Mol Sci. 2020 Mar; 21(5): 1682).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
	Claims 36, 38-55 are allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654